Citation Nr: 1543505	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's private attorney is entitled to direct payment of attorney fees in the amount of $1,276.63.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In March 2015, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided at the VA Central Office in Washington, DC.  A transcript of that hearing has been associated with his claims file.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


REMAND

The Veteran asserts that his former private attorney of record, Virginia Girard-Brady, is not entitled to direct payment of attorney fees in the amount of $1,276.63.  In December 2008, the Veteran and his former attorney entered into a valid fee agreement which set forth that she was to be directly paid a 20 percent contingent fee for any of the Veteran's past-due benefits awarded as a result of a successful outcome obtained by the attorney on behalf of the Veteran.

By rating action dated in June 2012, the RO awarded the Veteran a combined service-connected disability rating of 40 percent, effective as of December 23, 1999, and of 50 percent, effective as of September 28, 2011.  Thereafter, the Veteran identified additional dependents resulting in an additional past-due payment to the Veteran.  Pursuant to the December 2008 fee agreement, the former attorney was paid directly an amount equal to 20 percent of the past-due benefits awarded, to include 20 percent of the subsequent amount paid as a result of the additional dependents ($1,267.73). 

During his March 2015 Board hearing, the described that his private attorney had withdrawn prior to the payment of additional past-due benefits that resulted from the additional dependents, and therefore, should not be awarded any attorney fees.  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  A claim involving attorney's fees is a "contested claim" due to the possibility that VA may be required to withhold attorney's fees out of the Veteran's past due benefits.  Thus, both the attorney and the Veteran have a substantial interest in the outcome of this appeal. 

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

Review of the record reflects that the contested claims procedures have not been met.  A Statement of the Case was issued to the parties in March 2013.  However, no further notice was provided to the Veteran's prior attorney regarding this issue thereafter, to include following the filing of a substantive appeal by the Veteran.  Thus, this case must be remanded to ensure that the contested claims procedures have been followed.

Accordingly, to ensure full compliance with due process requirements set forth in the regulations cited above, the case is REMANDED to the agency of original jurisdiction for the following development: 
 
1.  The agency of original jurisdiction shall review the Veteran's claims file and ensure that all contested claims procedures have been followed.  The agency of original jurisdiction must furnish all parties with a copy of the Veteran's substantive appeal and all accompanying written argument.

2.  If any response containing new evidence and/or argument is received from the either party, or if new evidence and/or argument is received from either party, the agency of original jurisdiction shall provide a copy of such evidence/argument to the remaining party and then again review the record.  If the benefit sought on appeal remains denied, all parties must be provided a Supplemental Statement of the Case and given the opportunity to respond thereto. 

Each party has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





